Citation Nr: 1515382	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Service connection for a refractive error.

2.  Service connection for bilateral pseudophakia.

3.  Service connection for left eye asteroid hyalosis.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from January 1959 to March 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a September 2014 statement, the Veteran filed claims for service connection for various disorders, some of which have already been service connected.  These issues, which include a bilateral knee disorder, a bilateral leg disorder, posttraumatic stress disorder, hearing loss, and tinnitus, have not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for left eye asteroid hyalosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed refractive error is not a recognized disability for VA compensation purposes. 

2.  Currently diagnosed pseudophakia was not incurred in service and is not otherwise related to service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a refractive error have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for bilateral pseudophakia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated May 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's refractive error and pseudophakia are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Eye Disorders-Analysis

The Veteran maintains that his currently diagnosed eye disorders were first incurred in service or are otherwise related to service.  Specifically, he has stated that he was exposed to tear gas, other types of gases, and various explosions during service.  The Veteran contends that his eye conditions are a result of this exposure.

Service treatment records reveal that the Veteran was issued prescription glasses for a refractive error in February 1962.  The Veteran also has a currently diagnosed refractive error.  See May 2012 VA examination report.  

Nonetheless, the Board notes that refractive errors (also called presbyopia) are considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability of a refractive error is not a disability for which service connection may be established.  Accordingly, service connection for a refractive error is not warranted.  

In regard to pseudophakia (a condition in which the degenerated crystalline lens is replaced by mesodermal tissue) see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1545 (32nd ed. 2012), private medical evidence from Kaiser Permanente first notes that the Veteran was diagnosed with bilateral cataracts in 2010.  In March 2011, the Veteran had surgery to remove the cataract in the left eye, and in April 2011, he underwent surgery to remove the cataract in the right eye.  

The Veteran was afforded a VA examination in May 2012 to assist in determining the nature and etiology of his eye disorders.  The examiner performed an eye examination and noted that the Veteran's bilateral cataracts had been removed and replaced with an intraocular lens (i.e., pseudophakia).  The examiner then stated that the Veteran's cataracts were not related to a refractive error first noted in service.  Instead, the examiner opined that the Veteran's cataracts were "age related."  In sum, the examiner stated that the Veteran's pseudophakia was not incurred in or related to service, to include the eye condition of a refractive error diagnosed in service.  

The Board finds the May 2012 VA medical opinion regarding pseudophakia to be probative.  The examiner reviewed the claims file, interviewed the Veteran, performed an eye examination, and provided a medical opinion supported by a well-reasoned rationale. 

The Board has also considered the Veteran's statements purporting to relate his pseudophakia to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of cataracts and pseudophakia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The removal of cataracts and replacement of an intraocular lens (pseudophakia) are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, and even if the Veteran was competent to provide such an opinion, the Veteran's statements are outweighed by the May 2012 VA examiner's findings and opinions.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a refractive error and bilateral pseudophakia, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a refractive error is denied.

Service connection for bilateral pseudophakia is denied.


REMAND

Post-service treatment records include private medical evidence from Kaiser Permanente which note a diagnosis of steroid hyalosis involving the left eye in June 2010.

As noted above, the Veteran was afforded a VA examination in May 2012 to assist in determining the nature and etiology of his eye disorders.  During the evaluation, it was noted that the Veteran had been diagnosed with a refractive error in service.  The examiner then opined that the Veteran's currently diagnosed asteroid hyalosis was not related to a refractive error first noted in service.  Instead, the examiner opined that the asteroid hyalosis was the cause of "slightly reduced vision in the left eye."  

Although the Board recognizes that a refractive error is not subject to service connection, service connection may be granted for an additional disability due to disease or injury superimposed upon a defect during service.  See VAOPGCPREC 82-90 (1990).  The Board finds that a clarifying medical opinion is needed in order to determine whether the Veteran's currently diagnosed asteroid hyalosis is superimposed by the refractive error first diagnosed in service.  In other words, although the May 2012 VA examiner opined that the asteroid hyalosis was the cause of "slightly reduced vision in the left eye," he did not explain whether this reduced vision was based on a refractive error diagnosed in service.  As such, the Board finds that a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the case to the VA examiner who conducted the May 2012 VA eye examination (or a suitable substitute) for a supplemental medical opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims file should be made available to the examiner for review.  

The examiner should then state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's left eye asteroid hyalosis is an additional disability superimposed upon the refractive error defect first diagnosed in service.

The examiner is asked to clarify whether the cause of the asteroid hyalosis noted as "slightly reduced vision in the left eye," is the same as reduced vision from a refractive error diagnosed in service.  

A rationale for his or her opinion with references to the evidence of record should be provided.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should provide the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


